—Appeal by the *491defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered April 30, 1997, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. By decision and order dated November 29, 1999, this Court reversed the judgment, on the law, and ordered a new trial (see, People v Henry, 266 AD2d 564). On December 21, 2000, the Court of Appeals reversed the order of this Court and remitted the matter to this Court for consideration of the facts pursuant to CPL 470.25 (2) (d) and 470.40 (2) (b) (see, People v Henry, 95 NY2d 563). Justice Sondra Miller has been substituted for former Justice Sullivan (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
As the defendant has not raised any issues of fact or contended that the jury verdict was against the weight of the evidence, we decline to review the facts in the exercise of our interest of justice jurisdiction (see, People v Fullan, 267 AD2d 323, 324; People v Khalek, 253 AD2d 892; People v Colon, 246 AD2d 604). Santucci, J. P., S. Miller, Florio and Schmidt, JJ., concur.